Citation Nr: 0733972	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-30 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for pain and numbness 
of the hands, arms, legs, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant was on active duty for training (ACDUTRA) from 
June 2000 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004, which denied service connection for the 
disabilities at issue.  The appellant failed to report for a 
Board hearing scheduled in January 2007, without cause.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the August 2004 rating decision denied the issues on 
the merits, in the statement of the case, the claim was 
recharacterized as whether the claimant is a veteran for 
purposes of entitlement to service connection for the claimed 
disabilities.  However, although the appellant has not 
established status as a veteran, this does not preclude 
service connection for the claimed disabilities.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 
1131; 38 C.F.R. § 3.6(c), (d), 3.303.  In a decision as to 
service connection based on a period of ACDUTRA, the primary 
distinction is that the presumptive provisions in the law, 
which require active service, do not apply to ACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Moreover, the appellant has not disputed his veteran status; 
his arguments have been concerned only with his assertion 
that the claimed disabilities were of service onset.  

Unfortunately, however, the statement of the case did not 
provide citation to the law or regulations pertaining to 
service connection.  Moreover, the characterization of the 
issue as involving the claimant's status as a veteran is 
misleading, and could cause prejudice to the appellant's 
claims by failing to adequately address his arguments, or to 
elicit pertinent information from the appellant.  Therefore, 
the appellant must be provided a supplemental statement of 
the case, which accurately sets forth the issues, and 
provides citation to the law and regulations pertaining to 
service connection on the merits.  

In addition, the service medical records show that the 
appellant was treated for shin splints over a period of time 
from September 2000 to January 2001.  At one point, the 
condition was suspected to be stress fractures or 
osteochondritis dissecans, although a bone scan did not 
disclose any pathology.  However, based on this evidence, and 
his contentions regarding continuity after service, he must 
be afforded an examination as to this issue, addressed by the 
RO as a subpart of the issue of service connection for pain 
and numbness of the hands, arms, legs, and feet.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Finally, the RO must ensure that 
the notification and assistance requirements of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notification provided 
to the appellant complies with current, 
controlling legal guidance.  In 
particular, ask the appellant to send VA 
copies of any evidence relevant to his 
claims that is in his possession, and 
provide information regarding disability 
ratings and effective dates, in accordance 
with established procedures.    

2.  Schedule the appellant for a VA 
examination to determine whether he has a 
current lower extremity disability related 
to pains in the shins shown from September 
2000 to January 2001, while he was on 
ACDUTRA.  (The condition was diagnosed as 
shin splints but at one time thought to be 
stress fracture or osteochondritis 
dissecans).  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The complete rationale for 
all opinions expressed should be provided.  
It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Thereafter, the RO should review the 
claims for service connection for a low 
back disability, a left foot disability, 
depression, skin rash, and pain and 
numbness of the hands, arms, legs, and 
feet, on the merits.  If any claim is 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
includes citation to the relevant  law and 
regulations pertaining to service 
connection based on ACDUTRA, and discusses 
them in connection with the specific 
issues on appeal, and given an opportunity 
to respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



